DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-17 are currently pending.  This is the first Office Action on the merits.  



Information Disclosure Statement 
The Information Disclosure Statements filed 12/30/2020 have been reviewed.   


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    



Election/Restrictions
Applicant’s election of Invention I (claims 1-16) with traverse in the reply filed on September 14, 2022 is acknowledged.  The traversal is on the basis that the burden to sustain the conclusion that the groups lack unity of invention has not been met because the Examiner has not provided any indication that the contents of the claims was considered in making the lack of unity assertion.  Applicants assert that they have been denied due process. This traversal is found to be unpersuasive.  

The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). PCT Rule 13.1; MPEP § 1850. The requirement for unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. PCT Rule 13.2; MPEP § 1850.
Lack of unity of invention may be directly evident “a priori,” that is, before considering the claims in relation to any prior art, or may only become apparent “a posteriori,” that is, after taking the prior art into consideration. In the case of independent claims to A + X (i.e., composition claims) and A + Y (i.e., method claims), unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art. See MPEP § 1850(II).
In the instant case, it is the Examiner's position that the common technical feature in Groups I-II is the composition comprising a ETPEA, a branched volatile alkane, lower alcohol and pigment in particulate phase.   

However, this composition is obvious in view of the prior art of Pavlin US 2015/197479(9/8/2005)(12/30/2020 IDS).  Pavlin teaches a waterproof mascara (for making up keratin materials) comprising a) 0.5 wt% of an ester-terminated poly(ester-amide) polymer (ETPEA), (b) 59 wt% isododecane (a branched volatile alkane), (c) 2.0 wt% ethanol and (d) 4.2 wt% pigments. (See Example 71).  This mascara is used to coat keratin materials by application to the keratin materials of this composition. (See Abstract).  

Therefore, as explained above, there is no special technical feature and no unity of invention.  Applicants’ arguments are not found to be persuasive because it is not improper as a matter of law to use more than one prior art reference in showing that a technical feature is already known in the art.  
The requirement is still deemed proper and is therefore made FINAL.  Claim 17 are withdrawn as being directed to nonelected species, there being no allowable linking or generic claims. 
Claims 1-16 are examined based on their merits.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Pavlin US 2005/0197479 (9/8/2005)(12/30/2020 IDS).
Pavlin teaches a waterproof mascara (for making up keratin materials) comprising a) 0.5 wt% of an ester-terminated poly(ester-amide) polymer (ETPEA), (b) 59 wt% isododecane (a branched volatile alkane), (c) 2.0 wt% ethanol and (d) 4.2 wt% pigments. (See Example 71).  This mascara is used to coat keratin materials by application to the keratin materials of this composition. (See Abstract).  
Example 71 thus teaches a volatile alkane in isododecane, an ester-terminated poly(ester-amide) (ETPEA), a monoalcohol comprising 2 carbon atoms (ethanol) and pigments which are contained in a particulate phase as called for in instant claim 1.  The composition of Example 71 contains water which is a physiologically acceptable medium as called for in instant claim 1. (See Example 71).  Example 71 has 0.5% wt% ETPEA.  Isododecane is a branched volatile alkane as called for in instant claim 9.  Isododecane is present in an amount of about 59 wt% which falls within the from 35% to 95% called for in instant claim 10.  Ethanol is called for instant claim 11. (See Example 71).  
Thus Pavlin teaches each and every element of claims 1 and 9-11.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-16 are rejected as being obvious over Pavlin US 2005/0197479 (9/8/2005)(12/30/2020 IDS) as evidenced by the specification and https://www.guidechem.com/trade/dimer-fatty-acid-pripol-1017--id2455376.html (accessed 9/27/2022).
Pavlin teaches a waterproof mascara (for making up keratin materials) comprising a) 0.5 wt% of an ester-terminated poly(ester-amide) polymer (ETPEA), (b) 59 wt% isododecane (a branched volatile alkane), (c) 2.0 wt% ethanol and (d) 4.2 wt% pigments. (See Example 71).  This mascara is used to coat keratin materials by application to the keratin materials of this composition. (See Abstract).  
Example 71 thus teaches a volatile alkane in isododecane, an ester-terminated poly(ester-amide) (ETPEA), a monoalcohol comprising 2 carbon atoms (ethanol) and pigments which are contained in a particulate phase as called for in instant claim 1.  The composition of Example 71 contains water which is a physiologically acceptable medium as called for in instant claim 1. (See Example 71).  Example 71 has 0.5% wt% ETPEA which rounds to 1% which falls with-n the from 1% to 35% called for in instant claim 8.  Isododecane is a branched volatile alkane as called for in instant claim 9.  Isododecane is present in an amount of about 59 wt% which falls within the from 35% to 95% called for in instant claim 10.  Ethanol is called for instant claim 11. (See Example 71).  
The ratio of ethanol to isododecane in Example 71 is 0.034 which is very close to the greater than 0.04 called for in instant claim 13.  The ratio is so close as to be believed to have the same properties.  See MPEP  2144.05 I: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”
 Example 70 teaches a mascara comprising  5.4 wt% pigments which overlaps with the at least 5% by weight of pigments called for in instant claim 15.  (See [0347]
The ester-terminated poly(ester-amide) polymer (ETPEA) is taught to be useful in personal care products for providing a desirable transparent material which has gel-like character that provides a smooth, silky feeling when the gel is rubbed against the skin. (See [0008]).  The ETPEA is thus a results-effective variable, as described in Pavlin, It would therefore be no more than routine experimentation to find the ideal ratio of ETPEA to particulate phase as claimed in instant claim 12. 
Anhydrous compositions are taught in Example 12 and [0093].  Anhydrous composition are called for in instant claim 16.
Pavline teaches at [0262] that a personal care product comprising a resin composition prepared by reacting components comprising dibasic acid, diamine, polyol and monoalcohol, wherein at least 50 equivalent percent of the dibasic acid comprises polymerized fatty acid; and at least 50 equivalent percent of the diamine is ethylene diamine.  This reads on instant claim 2. 
Example A shows an ETPEA resin prepared from stearyl alcohol, neopentyl glycol and ethylene diamine. (See [0274]).  Ethylene diamine is called for in claim 4. (See [0274]). Stearyl alcohol is taught as called for in claim 5.  (See [0274]).  Neopentyl glycol is called for in claim 6. 
Example A teaches the formation of Polyamide-8 as called for in instant claim 7. Polyamide 8 is a copolymer of ethylenediamine, neopentyl glycol and hydrogenated dilinoleic acid and stearyl alcohol as evidenced by the specification on page 8, lines 10-20.  Example A teaches Priopol 1017 dimer acid which is a C36 hydrogenated linoleic acid dimer as called for in claim 3 as evidenced by https://www.guidechem.com/trade/dimer-fatty-acid-pripol-1017--id2455376.html (accessed 9/27/2022).  
Titanium dioxide is described as an exemplary white pigment as called for in claim 14. (See [0189]).  Pavlin teaches that ethanol is a water-miscible organic solvent that can form part of the aqueous phase in compositions in which an aqueous phase is desired. (See [0122]).  
It would have been prima facie obvious for one of ordinary skill in the art making the Pavlin composition to use 4.9% titanium dioxide in order to have a white pigment, Polyamide-8 in order to impart a gel-like quality that feels silky smooth upon application to skin or keratin as taught by Pavlin.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending US Patent Application No. 17/257189 in view of Pavlin US 2005/0197479 (9/8/2005)(12/30/2020 IDS). 
   Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method of treating hair comprising applying a shampoo containing sodium malate to the hair and wash the hair with it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius followed by applying a conditioner containing sodium napthalenesulfonate to the hair and leaving it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius and then rinsing it from the hair.  
The claims of US Patent Application No. 17/257189 are directed to a composition for coating keratin materials comprising a physiologically acceptable medium, an ETPEA, at least one volatile alkane and at least one tackifying resin and a particulate phase comprising at least one pigment.  The claims of US Patent Application No. 17/257189 differ from those of the instant claims in that they are not directed to a composition comprising ethanol.  This deficiency is remedied by the teachings of Pavlin.
The teachings of Pavlin are described supra.  It would be prima facie obvious to use ethanol in the composition of US Patent Application No. 17/257189 in order to have a water-miscible organic solvent in a composition in which an aqueous phase is desired as taught by Pavlin.




Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616